DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant's amendment filed on 3/24/2021 has been entered.  Claims 1 and 5 have been amended.  Claim 2 has been cancelled.  Claims 1 and 3-11 are still pending in this application, with claim 1 being independent.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 9 now depends from Claim 1.

Reasons for Allowance
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious in particular a candle comprising a housing and a candle flame piece, a bracket, a bias coil and a circuit board arranged in the housing; a middle neck located between the flame piece and a counterweight column; a recessed part is arranged at a center of a top end of the middle neck; the bracket is approximately T-shaped and comprises a horizontal part located at a rear part of the bracket and a vertical part extending forwards from the middle part of the horizontal part; a support flange protruding upwards is arranged on a top surface of the vertical part; a guide limiting column protruding downwards is arranged on a bottom surface of the vertical part; the horizontal part of the bracket is connected with an inner wall of the housing and the support flange of the bracket is movably inserted into the recessed part of the candle flame piece, so that the whole candle flame piece is movably suspended in the housing by the bracket, wherein the bias coil is eccentrically arranged relative to the permanent magnet as called for in the claimed combination of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/               Primary Examiner, Art Unit 2896